DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 1-3,8,11-13 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dhuyvetter et al. (US 2008/0294918) in view of Apfel (US 2010/0007334).
	Regarding claim 1, Dhuyvetter teaches a system for controlling power distribution within a vehicular communication network (e.g., figs. 1a-1b, paragraph 0022), comprising; a power source equipment comprising a first port in communication with a network node module of a device (e.g., figs. 1a-2b, paragraphs 0022,0025), and a Power over Ethernet (POE) management module (e.g., fig. 4, abstract, PSE controller+transformer, paragraphs 0002,0005,0014,0026-0029,0041), wherein the POE management module is configured to; enable POE to the device via the first port (e.g., connector 206 in PD interface 204, figs. 2a-2b, paragraphs 0025-0026).
	Dhuyvetter is silent in regards to, monitor a current draw of the device, determine whether the current draw of the device exceeds a threshold, and disable POE to the device, responsive to 

	However; Apfel in the same field of power management (e.g., fig. 2, control circuit 230, paragraphs 0021,0027) monitors a current draw of a select network node module, e.g., powered device, of the plurality of network node module, and determines whether the current draw of the select network node module exceeds a current limit, e.g., threshold, if so, disables the power supply voltage to the select network node module.
	In view of the above, it would have been obvious before the effecting filling date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Apfel into Dhuyvetter, because they both directed to power sourcing equipment (PSE) device. Apfel's teaching of monitoring current draw of a select network node would help Dhuyvetter to avoid condition of overcurrent associated with the select network node such that gives a protection to the system.
	Regarding claim 2, the combination of Dhuyvetter and Apfel teach the system of claim 1, wherein the POE management module is further configured to subsequently re-enable POE to the device in a retry mechanism (e.g., If a powered device is determined being connected to the selected port, the power management provides/resume power to the powered device, paragraphs 0025,0031 of Apfel).
	Regarding claim 3, the combination of Dhuyvetter and Apfel teach the system of claim 2, wherein the POE management module is further configured to, after re-enabling POE to the device in the retry mechanism; monitor the current draw of the device, determine whether the current draw of the device exceeds the threshold, and re-disable POE to the device, responsive to determining that the current draw exceeds the threshold (please see monitoring current draw of the device, as discussed in claim 1 above).
	Regarding claim 8, the combination of Dhuyvetter and Apfel teach the system of claim 1, wherein the device comprises a network node providing communications for a plurality of additional 

	Regarding claim 11, the limitations claimed are substantially similar and are the method of the system claim 1, therefore the ground for rejecting claim 1 also applies here.
Regarding claims 12-13 and 18, the limitations claimed are substantially similar to claims 2-3 and 8 above, and therefore the ground for rejecting claims 2-3 and 8 also applies here.
5.	Claims 5-7 and 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dhuyvetter et al. (US 2008/0294918) in view of Apfel (US 2010/0007334) further in view of Liu (US 8037352).
	The combination of Dhuyvetter and Apfel teach the system of claim 1, including the POE management module and determining whether the current draw of the device exceeds a threshold, and disable POE to the device, responsive to determining, as discussed in claim 1 above.
	The combination is silent in regards to determine that the device should be reset, transmit a command to reset the device via the first port, responsive to the determination that the device should be reset, disable POE to the device, and subsequently re-enable POE to the device after a predetermined time period.
	Liu teaches disabling the power supply voltage to the select network node module, e.g., powered device, if the select network device is determined that should be reset (e.g., abstract, fig. 2, steps 106,108, stops transmitting power to power device, and the power device is reset if non-responding record of power device is over a predetermined value).
	In view of the above, it would have been obvious before the effecting filling date of the claimed invention, to one of ordinary skill in the art to combine the teaching of Liu into Dhuyvetter in view Apfel because they all directed to power sourcing equipment (PSE) device. Liu’s teaching of disabling the power supply voltage to the select network node module if the select network device is determined that should be reset would provide a manner to Dhuy to reset the powered device if needed.

	Regarding claim 7, the combination of Dhuyvetter, Apfel and Liu teach the system of claim 6, wherein the command to reset the network link comprises a layer 2 control protocol (e.g., col. 2, lines 14-21 of Liu).
	Regarding claims 15-17, the limitations claimed are substantially similar to claims 5-7 above, and therefore the ground for rejecting claims 5-7 also applies here.
6.	Claims 9-10 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dhuyvetter et al. (US 2008/0294918) in view of Apfel (US 2010/0007334) further in view of Pijnenburg et al. (US 2010/0207575).
	Regarding claim 9, the combination of Dhuyvetter, Apfel and Liu teach the system of claim 8, including the POE management. The combination fails to teach, transmit a request for information to the device, responsive to determining that the current draw exceeds the threshold.
	Pijnenburg in the same field of power management (e.g., paragraph 0068) teaches the above subject matter by requesting information from the device.
	In view of the above, it would have been obvious before the effecting filling date of the claimed invention, to one of ordinary skill in the art to combine the teaching of Pijnenburg into Dhuyvetter in view Apfel because they all directed to power control and management. Pijnenburg’s teaching of 
Regarding claim 10, the combination of Dhuyvetter, Apfel and Pijnenburg teach the system of claim 9, wherein the power management module is further configured to disable power to the device, responsive to determining that the current draw exceeds the threshold and that a favorable response to the request for information was not received from the device within a predetermined time period (e.g., paragraph 0068 of ‘575).
Regarding claims 19-20, the limitations claimed are substantially similar to claims 9-10 above, and therefore the ground for rejecting claims 9-10 also applies here.
Allowable Subject Matter
7.	Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to anticipate or fairly suggest the claimed feature of, POE management module flags the device as damaged, responsive to determining that the current draw exceeds the threshold after repeating the retry mechanism a predetermined number of times, as specifies in the claim, along with all of the limitations of the base claim and intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi whose telephone number is 571-272-7339. The examiner can 

	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (Al R) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Kelley Christopher can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482